 




EXHIBIT 10.2




CREATIVE LEARNING CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
__________________




Agreement




1. 

Grant of Option. CREATIVE LEARNING CORPORATION, a Delaware corporation (the
“Company”) hereby grants, as of May 14, 2017 (the “Date of Grant”), to
______________ (the “Optionee”) an option (the “Option”) to purchase up to
______ shares of the Company’s common stock (the “Shares”), at an exercise price
per share equal to $.30 (the “Exercise Price”). The Option shall be subject to
the terms and conditions set forth herein. The Option is a nonqualified stock
option, and not an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).




2. 

Exercise of Option. The Option shall be exercisable in whole or in part at any
time during the period (the “Option Term”) beginning on the Date of Grant and
ending on the date on which the Option terminates under Section 5 hereof. The
Option Term shall not be affected by the termination of the Optionee’s position
as a Company Director regardless of the reason for such termination.




3. 

Method of Exercise. The Option shall be exercisable in whole or in part by
written notice which shall state the election to exercise the Option, the number
of Shares in respect of which the Option is being exercised, and such other
representations and agreements as to the holder’s investment intent with respect
to such Shares as may be required by the Company. Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company. The written notice shall be accompanied by payment
of the Exercise Price for the portion of the Option being exercised. This Option
shall be deemed to be exercised after both (a) receipt by the Company of such
written notice accompanied by the Exercise Price, and (b) arrangements that are
satisfactory to the Company in its sole discretion have been made for Optionee’s
payment to the Company of the amount that is necessary to be withheld in
accordance with applicable Federal or state withholding requirements. No Shares
shall be issued pursuant to the Option unless and until such issuance and such
exercise shall comply with all relevant provisions of applicable law, including
the requirements of any stock exchange upon which the Shares then may be traded.




4. 

Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; (c) to the extent permitted by the Company, with Shares owned by the
Optionee, or the withholding of Shares that otherwise would be delivered to the
Optionee as a result of the exercise of the Option or (d) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Company shall require to effect an exercise of the Option and delivery to
the Company by a licensed broker acceptable to the Company of proceeds from the
sale of Shares sufficient to pay the Exercise Price and any applicable income or
employment withholding taxes, or (e) such other consideration or in such other
manner as may be determined by the Company in its absolute discretion.








--------------------------------------------------------------------------------

 







5. 

Termination of Option.




(a) 

General. Any unexercised portion of the Option shall automatically and without
notice terminate and become null and void on the fifth anniversary of the Date
of Grant.




(b) 

Cancellation. To the extent not previously exercised, the Option shall terminate
immediately in the event of (A) the liquidation or dissolution of the Company,
or (B) any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive or the Shares are exchanged
for or converted into securities issued by another entity, or an affiliate of
such successor or acquiring entity, unless the successor or acquiring entity, or
an affiliate thereof, assumes the Option or substitutes an equivalent option or
right pursuant to Section 7(c) hereof. The Company shall give written notice of
any proposed transaction referred to in this Section 5(b) a reasonable period of
time prior to the closing date for such transaction (which notice may be given
either before or after approval of such transaction), in order that the Optionee
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable. The Optionee may condition his exercise of the Option upon
the consummation of a transaction referred to in this Section 5(b).




6. 

Transferability. Unless otherwise determined by the Company, the Option granted
hereby is not transferable otherwise than by will or under the applicable laws
of descent and distribution, and during the lifetime of the Optionee the Option
shall be exercisable only by the Optionee, or the Optionee’s guardian or legal
representative. In addition, the Option shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and the Option shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer, assign, negotiate, pledge or hypothecate the
Option, or in the event of any levy upon the Option by reason of any execution,
attachment or similar process contrary to the provisions hereof, the Option
shall immediately become null and void. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and permitted
assigns of the Optionee.




7. 

Adjustment of Shares.




(a) 

If at any time while this Agreement is in effect, there shall be any increase or
decrease in the number of issued and outstanding Shares through the declaration
of a stock dividend or through any recapitalization resulting in a stock
split-up, combination or exchange of shares, then and in such event appropriate
adjustment shall be made by the Company in the number of Shares and the Exercise
Price per share thereof then subject to any outstanding Options, so that the
same percentage of the Company’s issued and outstanding Shares shall remain
subject to purchase at the same aggregate Exercise Price.




(b) 

The Company may change the terms of this Option with respect to the Exercise
Price or the number of Shares subject to the Option, or both, when such
adjustments become appropriate so as to preserve but not increase the benefits
under the Option.








--------------------------------------------------------------------------------

 







(c) 

In the event of a proposed sale of all or substantially all of the Company’s
assets or any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive, or where the securities of
the another corporation, or its parent company, are issued to the Company’s
shareholders, then the other corporation or a parent of the other corporation
may, with the consent of the Company, assume each outstanding Option or
substitute an equivalent option or right. If the other corporation, or its
parent, does not cause such an assumption or substitution to occur, or the
Company does not consent to such an assumption or substitution, then each Option
shall terminate pursuant to Section 5(b) hereof upon the consummation of sale,
merger, consolidation or other corporate transaction.




(d) 

Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
to, the number of or Exercise Price for Shares then subject to outstanding
Options granted under this Agreement.




(e) 

Without limiting the generality of the foregoing, the existence of outstanding
Options granted under this Agreement shall not affect in any manner the right or
power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.




8. 

No Rights of Stockholders. Neither the Optionee nor any personal representative
(or beneficiary) shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares purchasable or issuable
upon the exercise of the Option, in whole or in part, prior to the date on which
the Shares are issued.




9. 

Withholding or Deduction for Taxes. If at any time specified herein for the
making of any issuance or delivery of any Option or Shares to the Optionee or
any beneficiary, any law or regulation of any governmental authority having
jurisdiction in the premises shall require the Company to withhold, or to make
any deduction for, any taxes or take any other action in connection with the
issuance or delivery then to be made, such issuance or delivery shall be
deferred until such withholding or deduction shall have been provided for by the
Optionee or beneficiary, or other appropriate action shall have been taken.




10. 

No Right to Continued Employment. Neither the Option nor this Agreement shall
confer upon the Optionee any right to continued employment or service with the
Company.




11. 

Law Governing. This Agreement shall be governed in accordance with and governed
by the internal laws of the State of Delaware.








--------------------------------------------------------------------------------

 







12. 

Interpretation. The Optionee accepts the Option subject to all of the terms and
provisions of this Agreement.




13. 

Notices. Any notice under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered personally or when deposited in the
United States mail, registered, postage prepaid, and addressed, in the case of
the Company, to the Company’s President at 701 Market Street, Suite 113, St.
Augustine, Florida 32095, or if the Company should move its principal office, to
such principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.




14. 

Section 409A.




(a) 

It is intended that the Option awarded pursuant to this Agreement be exempt from
Section 409A of the Code (“Section 409A”) because it is believed that (i) the
Exercise Price may never be less than the fair market value of a Share on the
Date of Grant and the number of shares subject to the Option is fixed on the
original Date of Grant, (ii) the transfer or exercise of the Option is subject
to taxation under Section 83 of the Code and Treas. Reg. 1.83-7, and (iii) the
Option does not include any feature for the deferral of compensation other than
the deferral of recognition of income until the exercise of the Option. The
provisions of this Agreement shall be interpreted in a manner consistent with
this intention, and the provisions of this Agreement may not be amended,
adjusted, assumed or substituted for, converted or otherwise modified without
the Optionee’s prior written consent if and to the extent that such amendment,
adjustment, assumption or substitution, conversion or modification would cause
the award to violate the requirements of Section 409A.




(b) 

Notwithstanding the foregoing, the Company does not make any representation to
the Optionee that the Option awarded pursuant to this Agreement is exempt from,
or satisfies, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Optionee or any
Beneficiary for any tax, additional tax, interest or penalties that the Optionee
or any Beneficiary may incur in the event that any provision of this Agreement,
or any amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.




[signatures appear on following page]








--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 14th
day of May, 2017.




 

COMPANY:




CREATIVE LEARNING CORPORATION,
a Delaware corporation




By: _______________________________

Name: Karla Kretsch

Title: President




The Optionee represents that he has reviewed the provisions of this Option
Agreement in its entirety, is familiar with the terms and provisions thereof,
and hereby accepts this Option subject to all of the terms and provisions
thereof. The Optionee further represents that he has had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement.




Dated: 

OPTIONEE:

 

___________________________________




 

 

 

 

 

 

 

 

 

 

 






